                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF SOUTH CAROLINA

  Latorey J. Greene, Sr., #292916,       )     C/A No.: 1:19-2386-MGL-SVH
                                         )
                     Plaintiff,          )
                                         )
        vs.                              )
                                         )
  Warden Michael Stephan, Major          )
  Parrish, L.T. Williams, L.T.           )
  Parker, Capt. Carter, Officer C.       )
  Booker, Mrs. Collins, SGT. Barr,       )
  Ms. Holmes, Ms. Washington,            )
  S.G.T. Fox, Officer Durant,            )
  McElveen, Dixon, McKenzie, K.          )
  Rivers, Janine Wrecsizs, L.            )
  Johnson, Smith, Ms. Miller, Ms.        )                 ORDER
  Marbley, Ms. Desia, McDuffie           )
  (RN), Ms. Miller, W. Fulton, Ms.       )
  Green, Officer Stuckey, Warden         )
  Shepard, Major Clark, L.T. Belton,     )
  Capt. Mack, S.G.T. Palmer, Capt.       )
  Brightheart, S.G.T. Williams,          )
  Officer Robinson, Samuel L. Soltis,    )
  Micheal McCall, B. Lewis, J. Pate,     )
  Ms. Ardis, S. Stokes, Nadine           )
  Pridgen, Ann Hallman, Cheron M.        )
  Hess, Warden McKie, David              )
  Martinez, L.T. Freng, J. McRee,        )
  Dr. A. Compton                         )
                                         )
                     Defendants.         )
                                         )

       This is a civil action filed by a state prisoner. Therefore, in the event that
a limitations issue arises, Plaintiff shall have the benefit of the holding in
Houston v. Lack, 487 U.S. 266 (1988) (prisoner’s pleading was filed at the moment
of delivery to prison authorities for forwarding to District Court). Under Local
Civil Rule 73.02(B)(2) (D.S.C.), pretrial proceedings in this action have been
referred to the assigned United States Magistrate Judge.
TO THE CLERK OF COURT:

      The Clerk of Court is directed not to issue the summons at this time.

TO PLAINTIFF:

       Plaintiff must place the civil action number listed above (C/A No.: 1:19-
2386-MGL-SVH) on any document provided to the court pursuant to this order.
Any future filings in this case must be sent to: United States District Court, 901
Richland Street, Columbia, SC 29201. All documents requiring Plaintiff’s
signature shall be signed with Plaintiff’s full legal name written in Plaintiff’s own
handwriting. Pro se litigants shall not use the “s/typed name” format used in the
Electronic Case Filing System. In all future filings with this court, Plaintiff is
directed to use letter-sized (eight and one-half inches by eleven inches) paper
only, to write or type text on one side of a sheet of paper only and not to write or
type on both sides of any sheet of paper. Plaintiff is further instructed not to write
to the edge of the paper, but to maintain one-inch margins on the top, bottom,
and sides of each paper submitted.

     As a pro se litigant, Plaintiff’s attention is directed to the following
important notice:

      You are ordered to always keep the Clerk of Court advised in writing
      (United States District Court, 901 Richland Street, Columbia, South
      Carolina 29201) if your address changes for any reason, so as to
      assure that orders or other matters that specify deadlines for you to
      meet will be received by you. If as a result of your failure to comply
      with this order, you fail to meet a deadline set by this court, your case
      may be dismissed for violating this order. Therefore, if you have a
      change of address before this case is ended, you must comply with
      this order by immediately advising the Clerk of Court in writing of
      such change of address and providing the court with the docket
      number of all pending cases you have filed with this court. Your
      failure to do so will not be excused by the court.




                                          2
     IT IS SO ORDERED.



September 24, 2019                         Shiva V. Hodges
Columbia, South Carolina                   United States Magistrate Judge


  Plaintiff’s attention is directed to the important warning on the next page.




                                       3
         IMPORTANT INFORMATION: PLEASE READ CAREFULLY

           WARNING TO PRO SE PARTY OR NONPARTY FILERS

    ALL DOCUMENTS THAT YOU FILE WITH THE COURT WILL BE
AVAILABLE TO THE PUBLIC ON THE INTERNET THROUGH PACER
(PUBLIC ACCESS TO COURT ELECTRONIC RECORDS) AND THE COURT’S
ELECTRONIC CASE FILING SYSTEM.          CERTAIN PERSONAL
IDENTIFYING INFORMATION SHOULD NOT BE INCLUDED IN OR
SHOULD BE REMOVED FROM ALL DOCUMENTS BEFORE YOU SUBMIT
THE DOCUMENTS TO THE COURT FOR FILING.

        Rule 5.2 of the Federal Rules of Civil Procedure provides for privacy
protection of electronic or paper filings made with the court. Rule 5.2 applies to
ALL documents submitted for filing, including pleadings, exhibits to pleadings,
discovery responses, and any other document submitted by any party or nonparty
for filing. Unless otherwise ordered by the court, a party or nonparty filer should
not put certain types of an individual’s personal identifying information in
documents submitted for filing to any United States District Court. If it is
necessary to file a document that already contains personal identifying
information, the personal identifying information should be “blacked out” or
redacted prior to submitting the document to the Clerk of Court for filing. A
person filing any document containing their own personal identifying
information waives the protection of Rule 5.2(a) by filing the information without
redaction and not under seal.

1. Personal information protected by Rule 5.2(a):
       (a) Social Security and Taxpayer identification numbers. If an individual’s
social security number or a taxpayer identification number must be included in
a document, the filer may include only the last four digits of that number.
       (b) Names of Minor Children. If the involvement of a minor child must be
mentioned, the filer may include only the initials of that child.
       (c) Dates of Birth. If an individual’s date of birth must be included in a
document, the filer may include only the year of birth.
       (d) Financial Account Numbers. If financial account numbers are relevant,
the filer may include only the last four digits of these numbers.

2. Protection of other sensitive personal information – such as driver’s license
numbers and alien registration numbers – may be sought under Rule
5.2(d)(filings made under seal) and (e) (protective orders).



                                         4
